Citation Nr: 1643152	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-16 675	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of plantar wart removal of the left foot.  

2.  Entitlement to service connection for any neurological disorder other than sensory neuropathy associated with the left foot from numerous surgeries.  

3.  Entitlement to service connection for sensory neuropathy of the left foot, to include as secondary to a service-connected disability.  

4.  Entitlement to a temporary total evaluation based on the need for convalescence due to surgical or other treatment for a service-connected residual scar from plantar wart removal of the left foot.  

5.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  

6.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for pes planus.  


REPRESENTATION

Veteran represented by:	George T. Sink, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the August 2015 VA Form 21-22a, the Veteran appointed George T. Sink, Esq. as his attorney, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

Although the RO framed the original issue on appeal as entitlement to service connection for peripheral neuropathy of the left foot from numerous surgeries, a review of the record indicates that the Veteran has also been diagnosed as neuritis, compression neuropathy, peripheral neuropathy, and sensory neuropathy.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, and the varying diagnoses recounted above, the Board has recharacterized the claim for peripheral neuropathy of the left foot to entitlement to service connection for neurological disorder affecting the left foot, as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claims for a neurological disorder in keeping with the Court's holding in Clemons.  

In light of the multiple diagnoses for neurological disabilities associated with the Veteran's residuals of plantar wart removal of the left foot, the Board finds it appropriate to bifurcate the Veteran's claim of service connection for neurological impairment in the left foot into two questions - one for entitlement to service connection for sensory neuropathy of the left foot, and one for any neurological disorder other than sensory neuropathy associated with the left foot from numerous surgeries.  

The Board notes that the RO initially denied service connection for a neurological impairment in the left foot by way of the February 2010 rating decision.  The Veteran failed to submit a timely notice of disagreement.  In a subsequent rating decision dated in April 2011, the RO once again denied the claim for service connection for neurological impairment of the left foot, and in May 2011 the Veteran submitted a notice of disagreement with this decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the February 2010 rating decision, VA was in receipt of new and material medical evidence within one year of the February 2010 rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2015); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), Court stated that a claim for a TDIU is part and parcel of an increased rating when such a claim is raised by a veteran or is otherwise reasonably raised by the record.  In this case, the Veteran filed a formal claim for a TDIU due to his service-connected disabilities in July 2013.  In rating decisions dated in April 2014, December 2014 and April 2015, the RO denied the Veteran's claim for a TDIU.  The Veteran continues to contend that he is unable to obtain any form of employment as a result of his service-connected disabilities.  Since the last denial, the Veteran has submitted additional VA and private opinions that appear to indicate the Veteran's service-connected disabilities affect his ability to obtain and maintain continued employment.  In light of this new evidence, and the Veteran's continued assertions that he cannot obtain employment as a result of his service-connected disabilities, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.  

The issues of entitlement to a disability rating in excess of 20 percent for residuals of plantar wart removal of the left foot, entitlement to service connection for any neurological disorder other than sensory neuropathy associated with the left foot from numerous surgeries; and whether new and material evidence has been received sufficient to reopen the claim seeking service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current sensory neuropathy is due to or the result of his service-connected scars of the left foot.  

2.  The Veteran was on active duty when he underwent the electrodesiccation and curettage procedure in January 1997 and was not discharged until February 1998.  

3.  The Veteran underwent a left foot ostectomy, left fifth metatarsal head resection and an excision of two plantar warts on November 16, 2007.  

4.  The Veteran has been assigned a temporary total evaluation for the left foot surgery requiring convalescence from November 16, 2007 to July 1, 2008.  

5.  Since July 1, 2008, the evidence of record does not demonstrate that the November 2007 procedure resulted in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  

6.  The Veteran underwent an excision of the clinical Joplin neuroma, left fifth metatarsal, and partial ostectomy of the left fifth metatarsal on April 16, 2009 and he was discharged the same day as his procedure; the procedure did not require at least one month of doctor-mandated convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  

7.  Resolving all doubt in the Veteran's favor, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sensory neuropathy in the left foot have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 for convalescence following the January 1997 electrodesiccation and curettage procedure have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

3.  The criteria for an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 beyond July 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2015).  

4.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 for treatment requiring convalescence for the April 2009 excision of clinical Joplin neuroma, left fifth metatarsal and partial ostectomy of left fifth metatarsal, are not met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §4.30 (2015).

5.  The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On submission of a substantially complete application for benefits, VA has an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, VA has certain duties to duty a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the Veteran's claim seeking service connection for sensory neuropathy in the left foot, as well as his claim seeking entitlement to a TDIU, the Board is granting in full the benefits sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or the duty to assist is harmless error and will not be further discussed.  

With respect to the Veteran's claim for a temporary total rating and extension of a temporary total rating, the Board recognizes that the Veteran was sent VCAA notice in March and September 2010.  The Board acknowledges that the VCAA letters did not address the elements required to substantiate his claims for a temporary total rating until after the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Indeed, the RO provided the Veteran with notice of the elements required to substantiate his claim for a temporary total rating based on the need for convalescence in the June 2012 Statement of the Case (SOC).  His claim was thereafter readjudicated, and the supplemental statement of the case (SSOC) was provided to him in January 2015.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that with regard to any late notification that may be applicable to the Veteran's claim for a temporary total rating based on the need for convalescence, there was no prejudice to the Veteran because the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded additional time and ample opportunity to submit such evidence and argument, and the matter was readjudicated in the January 2015 SSOC.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's available service treatment records have been obtained and associated with the claims file and his post-service VA and private treatment records, as well as his records generated at the Social Security Administration (SSA) have also been obtained.  Although the claim seeking a higher rating for residuals of plantar wart removal is being remanded for outstanding VA treatment records, the VA medical records following the November 2007 left fifth metatarsal head resection and April 2009 excision of the left fifth metatarsal are complete, and have been associated with the claims file.  Additionally, the Veteran has submitted a number of written statements in support of his claim.  Significantly, neither the Veteran, nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran underwent VA examinations pertaining to his foot disorder in April 2010, December 2011 and May 2012.  The Board finds that such examination reports are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, neither the Veteran nor his attorney has alleged that such is inadequate for evaluation purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of plantar wart removal following his November 2007 and April 2009 surgeries as they include a review of the record, and a full opinion, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examinations are necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

A.  Sensory Neuropathy in the Left Foot

The Veteran contends that he developed neurological impairment in his left foot due to the residuals attributed to his plantar wart removal of the left foot, as well as the surgical procedures he had undergone for this disorder.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran's medical records reflect that he developed a plantar wart on the lateral aspect of his left foot during his military service.  He was treated conservatively with special inserts, yet his symptoms persisted, and he eventually underwent an electrodesiccation and curettage procedure to have the wart removed.  The Veteran's post-service medical records reflect that he has continued receiving treatment for the residuals associated with his plantar wart removal in the left foot.  Operative records reflect that he underwent a left foot ostectomy, left fifth metatarsal head resection and an excision of two plantar warts in November 2007, and an excision of clinical Joplin neuroma, left fifth metatarsal as well as a partial ostectomy of the left fifth metatarsal in April 2009.  

Although the Veteran's left foot disability was originally rated analogous to a scar disability, and evaluated under Diagnostic Codes 7804 and 7805, in the August 2008 rating decision, the RO evaluated the Veteran's left foot disability under both Diagnostic Code 5284 (for foot injury) and Diagnostic Code 7804 (for superficial scars).  In effect, the RO switched from evaluating the disability as a superficial scar to evaluating it as a foot injury.  By way of the June 2009 Board decision, the Board granted a separate compensable rating for the Veteran's scars on his left foot, and this was effectuated and implemented by way of the June 2009 rating decision.  

VA treatment records reflect that the Veteran's neurological impairment in the left foot has been variously diagnosed as neuritis, compression neuropathy in the left foot, and peripheral neuropathy.  See VA treatment records dated in October 2009, March 2010, and May 2011.  

The Veteran was afforded a VA neurological examination in January 2012.  During the examination, the VA examiner reviewed the Veteran's medical history and noted that the Veteran had the plantar wart removed while on active duty.  The examiner also noted that from 2007-2008, the wart had recurred and the Veteran underwent additional surgery on several occasions to further resect the wart and combat a post-operative infection.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having sensory neuropathy associated with the surgical scar in the left foot.  According to the examiner, the sensory loss associated with the surgical scar was the only evidence for peripheral neuropathy found on examination.  

In light of the January 2012 VA medical opinion which establishes a relationship between the Veteran's currently diagnosed sensory neuropathy and his service-connected scars, and attributes the Veteran's sensory neuropathy to his service-connected surgical scars, the Board finds that the nexus element required for service connection has been satisfied.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has sensory neuropathy that is proximately due to his service-connected scars on the left foot.  38 C.F.R. §§ 3.102, 3.310.  

B.  Temporary Total Evaluation

As noted above, the Veteran is currently service-connected for residuals associated from his plantar wart removal on the left foot.  The Veteran has undergone several surgeries on the 5th metatarsal area of his left foot both in service and following his military service.  According to the Veteran, he is entitled to a temporary total rating for convalescence following these procedures. 

A temporary total rating may be assigned pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).  

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).  

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).

A total rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  

This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made.  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30(b)(1) (2013). 

The Board notes, however, that such extensions of 1, 2, or 3 months can be made for a total of 6 months under the provisions of (a)(1), (2) or (3), but that extensions of 1 or more months (up to 6 additional months) beyond the initial 6-month period may only be awarded under the provisions of (a)(2) or (3).  See 38 C.F.R. § 4.30 (b)(1), (2).

The record reflects that the Veteran developed a plantar wart on his left foot during his period of military service.  A January 1997 Dermatology Surgical Procedure Note reflects that the Veteran underwent an electrodessication and curettage procedure to have his wart removed.  

After his discharge from service, he underwent a left foot ostectomy, left fifth metatarsal head resection and an excision of two plantar warts in November 2007.  Following this procedure, and by way of the August 2008 rating decision, the AOJ granted a temporary total evaluation based on surgical or other treatment necessitating convalescence for the residuals of plantar wart removal of the left foot, for the period from November 16, 2007 to July 1, 2008.  In the July 2016 BVA Argument Submission, the Veteran's representative noted that the Veteran continued experiencing pain and discomfort in his left foot following this procedure.  The Veteran's representative contended that the Veteran was entitled to a temporary total evaluation for one year following his November 2007 procedure. He appears to seek an extension of the temporary total evaluation beyond July 1, 2008, and specifically, for an additional four months, following his November 2007 left foot procedure.  

VA treatment records dated in March 2008 reflect the Veteran's complaints of a non healing plantar keratoma on his left foot, and the treatment provider noted that the Veteran experienced delayed healing and recurrent abscess formation following the November 2007 left foot surgery.  An April 2008 VA podiatry note reflects that the Veteran underwent an incision and drainage of the sub fifth metatarsal head abscess of the left foot.  A subsequent podiatry note also dated in April 2008 reflects that the Veteran underwent an excision of the plantar keratoma and remodeling of 5th metatarsal stump of the left foot.  During a June 2008 VA follow-up treatment visit, the Veteran's podiatrist noted that both surgical areas had healed and the Veteran was released to return to work without any restrictions, effective June 25, 2008.  

At the July 2008 VA examination, the Veteran stated that he experienced significant improvement in his symptoms following his November 2007 procedure.  Before the surgery, the Veteran stated that on a scale of one to ten (with one being the least level of pain and ten being the highest) his pain in the left foot was a 10, and since his surgery, the pain was at a five in intensity.  The Veteran also stated that he had a difficult time walking before the surgery, but he can now ambulate with minimal difficulty.  He stated that aggravating factors include prolonged standing and weather change.  The Veteran reported occasional swelling in his left foot.  Since these procedures, the Veteran stated that he had been given shoe inserts which he wears, and had undergone several injections, but no physical therapy.  

The examiner noted that the Veteran had recently been released by his foot surgeon within the last several weeks and allowed to return to work without limitations.  Although he had recently been hired, he had not started working yet.  When asked whether his activities of daily living had been affected by his left foot condition, the Veteran denied that they had been affected, and further denied any flare-ups of pain.  However, he did state that his ability to stand and walk for long periods had been affected.  On physical examination, the examiner observed a 2 inch by 3 millimeter scar on the lateral aspect of the left foot at the site of the fifth metatarsal.  The scar was described as well-healed and without adherence to underlying tissue.  The examiner also observed a 1 centimeter (cm) by 1 cm circular plantar wart on the plantar aspect of the left foot also at the site of the fifth metatarsal.  In addition, the examiner observed an obvious bony deformity from the previous resection done of the fifth MTP joint.  According to the examiner, the Veteran had a significant loss of the foot arch while sitting, as well as while standing.  His Achilles tendon was not painful on manipulation and he had normal Achilles tendon alignment.  According to the examiner, other than the wart already described, there were no significant corns, calluses or edema noted on examination, nor any instability, weakness, abnormal weight bearing, restricted motion or painful motion.  The Veteran did have diffuse tenderness to palpation at the site of the plantar wart and diffusely along the lateral aspect of the foot at the site of the fifth metatarsal.  X-rays of the left foot reflected that there had previously been a resection at the left distal fifth metatarsal with some soft tissue swelling, but were otherwise normal.  The Veteran was diagnosed with having a left foot plantar wart, left foot pes planus, and an epidermal cyst that resolved after removal with metatarsal head resection.  

Subsequent VA treatment records dated in August 2008 focus on treatment provided for other health-related issues.  During an October 2008 VA treatment visit, the Veteran reported experiencing severe foot pain on the lateral aspect of the left foot and on the plantar aspect of the left fifth metatarsal stump.  According to the Veteran, he was unable to work due to the severity of his pain.  The Veteran's podiatrist recommended that he obtain wider shoes, work at a sitting job, and undergo x-rays for further evaluation.  Report of the October 2008 left foot x-ray revealed a visible posterior calcaneal spur, heterotopic bone surrounding the fifth metatarsal, and mild hallux valgus deformity.  A November 2008 Mental Health Intake assessment reflects that the Veteran left his job due to the fact that he was unable to stand the twelve hours shifts required at his job as a result of his foot problems.  A November 2008 VA podiatry note reflects that the Veteran returned to the clinic for follow up treatment for his foot pain, and was assessed with regrowth of bone and foot pain.  The VA podiatrist noted that the Veteran's pain level improved when he stopped working, and recommended he get custom orthotics "with off-load of the left fifth met[atarsal] head area."  

At the January 2009 VA examination, the Veteran provided his medical history and reported that he had undergone surgery on the left fifth metatarsal in November 2007 with complications.  With respect to his functional impairment, it was noted that the Veteran was currently not employed.  The examiner noted that the Veteran last worked in October 2008 as a production machine operator and he was unable to continue performing his duties which led him to lose his job.  It was noted that although the Veteran has been looking into vocational rehabilitation, he had not yet enrolled into a program.  According to the Veteran, some of his activities of daily living, to include sleeping, dressing, driving, bathing and using the toilet, had been affected as a result of his left foot condition.  The Veteran reported experiencing severe pain every day that persists all day long.  According to the Veteran, he was unable to stand longer than twenty minutes or walk more than a few yards before he experienced a flare-up of pain.  

Physical examination of the left foot was negative for signs of corns, calluses or edema, and there was painful motion of the first metatarsophalangeal (MTP) joint without restricted motion.  The examiner also observed tenderness at the plantar fascia attachments at the calcaneus, as well as abnormal weight bearing, and the Achilles heel was without palpable pain on manipulation and to the midline.  There were surgical scars along the fifth metatarsal that were tender to touch and hypopigmented with no adherence to underlying tissue.  There was also a scar from plantar wart removal on the plantar surface under the fifth metatarsal head.  An x-ray of the left foot revealed osteotomy of the fifth metatarsal with arthritis of the first MTP with calcaneal bone spurs.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having left degenerative joint disease of the first MTP joint, left fifth metatarsal osteotomy, and left calcaneal bone spurs with plantar fasciitis.  

An operative report dated on April 16, 2009 reflects that the Veteran underwent an excision of clinical Joplin neuroma, left fifth metatarsal, and a partial ostectomy of the left fifth metatarsal.  Post-operative records reflect that the Veteran was pain-free, alert and oriented following this procedure.  The records also reflect that the Veteran was able to move all four extremities, and eat and drink following this procedure.  The Veteran was advised to keep his bandages clean and dry, to not change his bandages for the next three days, and to elevate his feet above his hips for the next three days.  An April 2009 VA podiatry note reflects that the Veteran returned to the VA clinic for a two week post-operative follow-up visit.  It was noted that his sutures had been removed, and his healing was characterized as satisfactory.  It was further noted that his pathologist confirmed signs of a Joplin neuroma, refilled his prescription and provided him with his home care instructions.  A subsequent VA podiatry report dated on May 7, 2009 reflects that the Veteran returned to the clinic for pain and swelling at the surgical sign of the left 5th metatarsal.  The treatment provider noted that the surgical area looked good with evidence of +1/4 edema on the left foot.  

Subsequent VA treatment records reflect the Veteran's complaints of pain and swelling in his left foot subsequent to his surgery.  Although the VA podiatrist noted in a May 2011 VA treatment report that the Veteran was entitled to a temporary total rating for a period of three months following his surgical procedures, the Veteran was afforded VA examinations in connection to his foot condition in April 2010, December 2011, and May 2012.  At each of the VA examinations, the VA examiners acknowledged the surgical procedures the Veteran had undergone due to residuals associated with the plantar wart removal of the left foot.  However, even after conducting physical evaluations of the Veteran's feet, the examination findings did not reflect that the criteria for convalescence as defined by the VA had been met.  

(1)  Entitlement to temporary total evaluation under 38 C.F.R. § 4.30 following the January 1997 electrodessication and curettage procedure for removal of plantar warts of the left foot

With regard to the January 1997 electrodesiccation and curettage procedure, the Board notes that VA benefits are payable only to a veteran who was discharged or released from the period of service in which an injury or disease was incurred.  See 38 U.S.C.A. § 1131 (West 2014).  In this case, the Veteran was on active duty when he underwent the electrodesiccation and curettage procedure in January 1997 and was not discharged until February 1998; thus, he was not a Veteran at the time of the 1997 procedure.  As the disposition of this issue is based on the law, and not the facts of the case, the claim for a temporary total rating based on the need for convalescence due to January 1997 surgical treatment for the service-connected plantar wart removal of the left foot must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b) (2015).  As such, as a matter of law, the Veteran is not entitled to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following the January 1997 electrodesiccation and curettage procedure because he was still on active duty when he underwent the procedure and for the duration of the potential convalescence period thereafter.  

(2)  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence beyond July 1, 2008; and (3) Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 following the April 2009 left fifth metatarsal and partial ostectomy, left fifth metatarsal, and excision of clinical Joplin's neuroma.  

With regard to the Veteran's request for an extension of convalescence benefits beyond July 1, 2008, the Board notes that the Veteran was assigned a temporary total evaluation based on the left foot ostectomy, left fifth metatarsal head resection and an excision of two plantar warts, performed on November 16, 2007, which did necessitate a period of convalescence.  In light of the fact that the initial convalescence period (November 16, 2007 to July 1, 2008) for which a temporary total evaluation has been assigned encompasses seven months of convalescence benefits, the Board may only award an extension under 38 C.F.R. § 4.30(a)(2) or (3) in this case.  See 38 C.F.R. § 4.30 (b)(2).  

In this case, the Board rules out extension under 38 C.F.R. § 4.30 (a)(3) for immobilization by cast without surgery.  For the period on and after July 1, 2008, the record is negative for any evidence reflecting that the Veteran's left foot ostectomy, left fifth metatarsal head resection and an excision of two plantar warts resulted in immobilization by casting.  As the Veteran was not immobilized by cast without surgery-i.e., there is no evidence of a cast being applied to the left foot; nor has the Veteran ever averred or contended that such occurred-the Board is unable to award extension beyond July 1, 2008 under that provision of 38 C.F.R. § 4.30.

The analysis turns to whether the Veteran experienced "severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited)" associated with his November 2007 left foot surgical procedure for the period beyond July 1, 2008.  The Board finds that he did not and must deny his claim for extension.  

Insofar as the regulation gives specific examples, the Board notes that for the period on and after July 1, 2008, the November 2007 surgery did not result in an incompletely healed surgical wound, stump or amputation, nor did it result in application of a body cast, or other "therapeutic immobilization" of the Veteran's left foot.  In addition, the November 2007 surgery did not necessitate the use of a wheelchair or crutches, and the Veteran was not under house confinement as a result of the November 2007 surgery.  In this regard, the treatment records following the July 2008 VA examination report, reflect that the Veteran continued experiencing pain, swelling and discomfort in his left foot, and had a difficult time fulfilling his occupational duties as a result of his left foot condition.  The record shows that the Veteran returned to work in July 2008, and although he was unable to continue his employment and had some functional impairment as a result of his left foot condition, other than wearing corrective orthopedic shoes and a cam boot walker to help alleviate his symptoms, the treatment records do not reflect that the Veteran's post-operative surgical residuals resulted in incompletely healed surgical wounds, stumps of recent amputations or therapeutic immobilization, nor do they reflect any residuals necessitating the use of a wheelchair, cast, or the need for house confinement. 

With regard to the April 2009 procedure, the objective medical findings did not result in at least one month of doctor-mandated convalescence following the April 2009 procedure, and the medical records are negative for evidence of postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  As noted above, the post-operative treatment records following the April 2009 excision procedure and partial ostectomy of the left fifth metatarsal reflect that the Veteran's surgical wounds were healing well and that the Veteran was improving by the day.  VA treatment records dated in July 2009 reflect that upon physical examination, the Veteran was able to move all his extremities, and experienced no decreased range of motion.  

The Board acknowledges the Veteran's contentions that he is entitled to a temporary total rating for convalescence following this procedure.  However, applicable regulations outline specific requirements for which a temporary total evaluation may be awarded, namely surgery requiring convalescence of at least one month or resulting in severe residuals, or immobilization of a major joint by cast.  None of these requirements have been met in this case.  

On appeal, the Veteran's essential arguments for entitlement to extension beyond July 1, 2008, and for entitlement to a temporary total evaluation following the November 2007 and April 2009 surgical procedures, appears to be that he continued to experience extreme pain in the left foot which left him unable to maintain substantially gainful employment, and as such, he should be considered to be continually convalescing from his surgery.  See July 2016 statement issued by the Veteran's attorney.  

The Board notes that the Veteran's contentions that his inability to maintain employment was tantamount to convalescing are not convincing.  VA allows the award of TDIU in cases wherein a person is unable to work secondary to a service-connected disability, even for short temporary periods of time - such as in-between periods for multiple surgeries.  Moreover, convalescence is the period of time necessary for healing from surgery, and is not intended to compensate the Veteran for inability to return to work after he is fully healed from surgery; such benefit for that intended purpose is a TDIU.  The Board notes that the Veteran's TDIU claim is addressed in the decision below, and no intimation is made regarding the merits of that claim, other than to point out that his argument that he was unable to work should entitle him to convalescence pay under 38 C.F.R. § 4.30 is misplaced.  

While the Board acknowledges that the Veteran had to wear a cam boot walker and corrective orthopedic shoes following his November 2007 procedure, and experienced continued pain, swelling and discomfort in his left foot for the period beyond July 1, 2008, and following the April 2009 excision procedure and partial ostectomy of the left fifth metatarsal, the Board notes that such symptomatology is contemplated by schedular rating criteria, and contemplation of such evidence for assignment of convalescence benefits would not be appropriate.  In other words, there is a difference between recuperation and recovery following a surgical procedure and manifestations of symptoms of the underlying disability.  Moreover, the Board notes that the use of corrective orthopedic shoes is not the type of "severe post-operative residuals" contemplated by 38 C.F.R. § 4.30 for the assignment of convalescence benefits.

Accordingly, the Board must deny the Veteran's claim for extension of temporary total evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence beyond July 1, 2008, based on the evidence of record.  Also, entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 following the April 2009 left foot procedure, based on surgical or other treatment for the service-connected residuals of plantar wart removal, left foot, necessitating hospitalization and convalescence must be denied.  See 38 C.F.R. § 3.102, 4.30.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2015).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16 (a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The analysis now turns to "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  A layperson is competent to testify in regard to the onset and continuity of symptomatology; however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  He is currently service-connected for major depressive disorder (70%), pseudofolliculitis barbae (30%), residuals from plantar wart removal, left foot (20%), hypertension (10%), and scars, left foot (10%).  His current combined rating for these service-connected disabilities is 90%.  See 38 C.F.R. §§ 4.16(a), 4.25.  

In the VA Form 21-8940 completed by the Veteran in July 2013, he reported that he had not worked in the last five years due to the fact that he became too disabled to work in October 2008.  According to the Veteran, he left his last job due to his service-connected disabilities.  He further indicated that he finished high school and did not have any other education or training before and since becoming too disabled to work.  

Indeed, as noted above, during the November 2008 VA mental health intake assessment, the Veteran stated that he had recently lost his job.  According to the Veteran, he had been working as a machine operator, but as a result of his service-connected left foot disability, he was unable to stand the twelve hour shifts required for this position.  The Veteran explained that his left foot became painful, infected and swollen, and left him unable to work.  The Veteran also stated that he had enrolled in a vocational rehabilitation program to learn a new skill to hopefully find a job that would be less stressful on his body.  According to the Veteran, this was a big adjustment for him, as he had always been "a go getter" and was now looking for work.  

At the January 2009 VA examination in connection to his service-connected left foot condition, the Veteran stated that he last worked as a production machine operator in October 2008 and he lost his job because he was unable to continue performing his duties.  According to the Veteran, certain activities of daily living, such as sleeping, dressing, driving, bathing and toileting had been affected as a result of his left foot condition.  The Veteran also reported experiencing extreme levels of pain on a daily basis that persist all day long, and affect his ability to stand longer than twenty minutes or walk more than a few yards before his flare-ups return.  

During a February 2009 VA mental health treatment visit, the Veteran reported experiencing pain in his left foot, which on a scale from one to ten (with one being the least level of pain and ten being the highest) he rated at a six.  The Veteran described the pain as sharp and stated that his left foot hurts whenever he walks.  According to the Veteran, he cannot work because his previous job as a machine operator required that he stand.  The Veteran stated that he had been unable to work since October 2008.  During this visit, the Veteran reported to experience depression on a daily basis, as well as fleeting suicidal ideation although he denied any plans.  The Veteran reported symptoms of irritability, and added that he has a short temper, which he attributed to the fact that he is on edge and frustrated due to his inability to work.  The Veteran denied any physical altercations, adding that he avoids people to avoid feelings of anger and temper loss.  

At the December 2009 VA psychiatric examination, the Veteran reported symptoms of a depressed mood, decreased energy and interest, poor sleep, decreased appetite, early morning awakenings, and anhedonia.  It was noted that he was currently prescribed with trazadone and buspirone.  The Veteran reported to feel frustrated because he is unable to participate in activities he previously enjoyed, such as sporting events.  He also stated that the is worried about the financial strain because he was currently not working.  During the examination, the Veteran provided his military and medical history, and reported that he developed plantar warts during his active service that were deep, and the surgery to remove the warts was difficult.  According to the Veteran, he developed complications following this surgery, and eventually had to have four other surgeries on his left foot.  He states that he is in constant chronic pain and unable to stand on his feet for any length of time.  With respect to his occupational history, the Veteran stated that after his discharge from service, he was able to work for a period of time, but continued experiencing recurrent problems with his left foot which caused him to have to leave his employment.  The Veteran stated that he last worked in October 2008, and his primary occupation was that of a machine operator, so he had to spend a great deal of time on his feet.  After interviewing the Veteran, and conducting a mental status evaluation of him, the examiner diagnosed the Veteran with having major depressive disorder due to general medical condition.  The examiner also assessed the Veteran with an Axis IV assessment of social problems, occupational problems, and economic problems.  According to the examiner, the Veteran's depressive disorder is at least as likely as not due to his general medical condition, as the problems with his foot have resulted in difficulties for him when it comes to participating in recreational, social, and occupational activities.  

At the December 2011 VA examination in connection to the Veteran's left foot condition, when asked whether the Veteran's foot condition impacted his ability to work, the examiner marked yes, and explained that the Veteran last worked as a machine operator for two months in 2008 and usually performed twelve hour shifts on his feet.  The examiner also noted that the Veteran was unable to tolerate this type of activity and required surgery to correct the problem with his left foot.  

At the May 2012 VA examination in connection to the Veteran's flatfoot condition, (which has not been service-connected) when asked whether the Veteran's flatfoot condition impacts his ability to work, the examiner marked yes, and explained that the Veteran used to work as a machine operator, and was currently unable to stand prolonged periods on this job description alone.  According to the examiner, the Veteran was not assessed for any other job descriptions to render an opinion of unemployability.  

In an April 2014 VA treatment note, the Veteran's podiatrist, L.M., M.D., noted that the Veteran had been his patient since 2005 when he first began treating him for a painful callus, sub fifth metatarsal head of the left foot.  According to Dr. M., the Veteran's progress had not been good.  He had undergone four operations on the left fifth metatarsal head with continual regrowth, and his symptoms were further complicated in 2009 by the neuroma formation under the fifth metatarsal stump.  According to Dr. M., the Veteran's left foot symptoms bothered him every hour of every day, and was not likely to improve.  

The Veteran was afforded a VA examination in connection to his left foot disability in April 2014.  When asked whether the Veteran's foot condition impacted his ability to work, the examiner marked yes, and noted that his left foot condition limited the Veteran's ability to work at any physical type of job.  

At the November 2014 VA psychiatric examination, the Veteran reported that he became depressed as a result of the multiple surgeries he had undergone on his left foot.  According to the Veteran, he had been unable to keep a job since 2008 due to his foot pain and poor sleep patterns.  Upon evaluating the Veteran, the examiner noted that the Veteran's ability to adapt to changes or stress was impaired due to his decreased coping resources, decreased concentration and memory, and increased irritability.  According to the examiner, it was likely that if placed in a high stress environment, the Veteran would behave in a negative manner and produce a negative quality work performance.  

In a February 2015 VA podiatry note, Dr. M. reviewed the Veteran's medical history and reiterated the same contentions he asserted in the April 2014 VA podiatry note.  In the April 2015 addendum to the podiatry note, Dr. M. noted that the Veteran suffered from left foot residuals of plantar wart removal, fifth metatarsal head resection, as well as multiple metatarsal area surgeries.  According to Dr. M., the Veteran's left foot as a whole was severely disabled, and he is unable to maintain or sustain any type of gainful employment, including sedentary work, due to his chronic and severe foot condition.  

In August 2016, a vocational consultant, E.C., conducted a telephonic interview with the Veteran, and reviewed his claims file in full.  A documentation of the interview, his review of the claims file, as well as his opinion regarding the Veteran's employability has been issued and associated with the claims file.  In his report, E.C. took into consideration the Veteran's service-connected disabilities, and noted that he had not worked in any capacity since October 2008.  E.C. further took note of the Veteran's educational and military history, noting that the Veteran had a high school education, and during his military service, he experienced loss of his fellow soldiers, and he developed plantar warts on his left foot.  According to E.C., the Veteran is in constant chronic pain and unable to stand on his feet for any length of time.  Upon leaving service, he worked as a machine operator for several companies, and last worked in 2008 when he was laid off after undergoing surgery for callus removal and continuing to have foot pain which limited his ability to stand on his feet.  

E.C. provided a summary of the medical records.  After interviewing the Veteran regarding his medical and occupational history, and reviewing the claims file in full, E.C. wrote that in addition to experiencing the loss of his fellow soldiers and developing plantar warts during active service, the Veteran currently experiences constant chronic pain and is thus unable to stand on his feet for any length of time.  E.C. noted that the Veteran was laid off in 2008, and a chronological overview of his employment reflected that while he maintained employment for a considerable period of time, there were gaps in his work history attributed to his necessary surgeries.  E.C. noted that the resultant recuperation time found the veteran out of work, and experiencing continuing foot pain upon his return which was problematic with him having to stand all day - a requirement at his job.  E.C. also noted that the Veteran's psychiatric condition has been ongoing and continues to present difficulties given the Veteran's coping mechanisms, the fact that he is quick to anger, and the fact that he prefers to be isolated from others which is problematic in the work force.  According to E.C., the Veteran "has essentially worked as a machine operator over the last twenty years of his employment and absent his having the ability to perform the associated tasks of this occupation has acquired no skills applicable to other sedentary or light fields of work."  E.C. determined that the Veteran cannot be in an environment dealing with the public, and he is unable to be his feet, lift heavy objects, or perform anything other than light exertion.  E.C. further wrote that the Veteran has no experience, skills, or computer ability required for jobs at the sedentary or light levels typically found in clerical or business environments.  According to E.C., it should be highlighted that the Veteran did not voluntarily leave the work force; rather he needed and chose to undergo surgery to help alleviate his foot pain in the hopes that he could increase his ambulation ability - actions that were not altogether successful and caused him to be terminated by his employer.  E.C. found the Veteran's statements to be consistent with information contained in the medical records documenting his functional impairment in occupational and personal situations in the years leading up to his final year of employment in October 2008.  According to E.C., although he has reviewed the entire claims file, and has considered all of the Veteran's other conditions and disabilities (both service-connected and non-service connected), he has considered only the impact of the Veteran's service-connected conditions in his analysis.  E.C. concluded that it is at least as likely as not that, as a result of his service-connected disabilities, the Veteran is unable to secure and follow a substantially gainful occupation since leaving his job as a machine operator in October 2008.  

In light of the treatment records and medical opinions provided, and in light of the Court's holding in Rice, the Board finds that, considering the record as a whole, and after resolving any reasonable benefit of the doubt in favor of the Veteran, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter is the August 2016 opinion issued by E.C., who after taking into consideration the Veteran's entire claims file, as well as his conversation with the Veteran, arrived at the conclusion that the symptoms attributed to the Veteran's service-connected disabilities have left the Veteran unable to secure and follow a substantially gainful occupation since his last job as a machine operator in October 2008.  

Thus, in light of the Veteran's assertions, and given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's claim for entitlement to a TDIU is granted. 



ORDER

Entitlement to service connection for sensory neuropathy of the left foot, as secondary to service-connected left foot scars, is granted.  

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following the January 1997 electrodessication and curettage procedure, is denied.  

Entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery requiring convalescence beyond July 1, 2008, is denied.

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following the April 2009 excision of clinical Joplin neuroma, left fifth metatarsal; partial ostectomy, left fifth metatarsal, is denied.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

A.  Residuals of Plantar Wart Removal, Left Foot

Preliminarily, the Board notes that additional evidence in the form of VA medical records, VA medical opinions, and private treatment records were scanned into the paperless claims file after the issuance of the last Supplemental Statements of the case (SSOCs) in January 2015.  If a Statement or Supplemental Statement of the Case is prepared before the receipt of additional evidence, a Supplemental Statement of the Case must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  

Here, the records are pertinent to the issues on appeal as they address the nature and severity of the Veteran's foot disability, and the impact this disability has on the Veteran's ability to work.  

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C. § 7105 by adding new paragraph (e).  Under this provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Veteran filed a timely appeal of the April 2011 decision in June 2012.  The Board notes that the additional VA treatment records were gathered and developed by the VA pursuant to its duty to assist.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claim.  See 38 C.F.R. § 19.31.  See also 38 C.F.R. § 20.1304(c).  

Moreover, in the April 2015 VA addendum, the Veteran's podiatrist, Dr. M., noted that the Veteran had severe and painful ambulation, and characterized his left foot as severely disabled.  Although the Veteran was last afforded a VA examination in connection to his foot disability in April 2014, his disability was not characterized as severe at the examination.  Indeed, at the April 2014 VA examination, the examiner observed no evidence of swelling or signs of tenderness on deep palpation when evaluating the left foot.  Private medical records issued from Columbia Foot Clinic reflect predominantly reflect that the neurological evaluations of the left foot were within normal limits, the skin temperature was normal to touch.  These records were also predominantly negative for signs of edema or erythema.  Based on Dr. M.'s description of the Veteran's left foot, the medical findings indicate that his foot disability has worsened since his last VA examination.  In addition, it is unclear from the private treatment records provided whether the symptoms attributed to the Veteran's left foot condition is attributed to his service-connected residuals of plantar wart removal or his diabetes.  Also, the Veteran has intimated that he has continued receiving ongoing treatment at the VA medical center (VAMC) for his foot condition.  As this claim is being remanded for additional development, the Veteran should be afforded a more recent and contemporaneous VA examination to better evaluate the current extent and severity of his service-connected residuals of plantar wart removal.  In addition, the Veteran's ongoing VA treatment records should be obtained and associated with the claims file.   

B.  Any Neurological Disorder of the Left Foot other than Sensory Neuropathy

As discussed above, the Veteran has reported to have a neurological disorder in his left foot that has been variously diagnosed as neuritis, and compression neuropathy.  In the May 2011 VA podiatry note, the Veteran's podiatrist noted that the Veteran's peripheral neuropathy was due to nerve compression from the three surgeries he underwent on his service-connected foot disorder.  However, at the January 2012 VA examination, the examiner noted that the sensory neuropathy associated with the surgical scar was the only evidence for peripheral neuropathy located on examination.  In light of the various diagnoses provided throughout the appeal, and the lack of clarity with respect to whether the Veteran does in fact, have a diagnosis of peripheral neuropathy, the Board finds that the Veteran should be afforded another VA neurological examination in connection to his claimed neurological impairment in the left foot.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Bilateral Pes Planus

In the August 2015 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for bilateral pes planus.  The Veteran filed a notice of disagreement with this decision in August 2015 and November 2015.  The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus should be issued.  

Accordingly, the case is REMANDED for the following action:

1. Request records of treatment provided for the Veteran's residuals of plantar wart removal of the left foot, as well as any neurological disorder associated with the left foot, at the VA medical center (VAMC) in Columbia, South Carolina since September 2016.  Copies of such records which are available should be associated with the claims folder.  

2. Then, schedule the Veteran for a VA neurological examination to determine the nature and etiology of any neurological disorder present in the left foot.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of a neurological disability in the left foot (other than sensory neuropathy).  For any neurological disability associated with the left foot diagnosed on examination (other than sensory neuropathy), or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability(ies) had its (their) onset in service or is/are otherwise related to the Veteran's military service. 

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that the Veteran's neurological disorder in the left foot was proximately due to, or aggravated by his service-connected residuals of plantar wart removal, left foot, or any other service-connected disorder.  If aggravated, specify the baseline of the neurological disorder of the left foot prior to aggravation.  

The examiner must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

3. Then, schedule the Veteran for a new VA examination, to determine the current nature and severity of his residuals of plantar wart removal, left foot.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's residuals of plantar wart removal, left foot.  

A complete rationale should be provided for all conclusions reached.  

4. Furnish the Veteran an SOC regarding the issue of whether new and material evidence has been received sufficient to reopen the claim of service connection for bilateral pes planus.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should this issue be returned to the Board.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


